Opinion by
Mb. Justice Williams,
The defendant was appointed street commissioner of the city of Wilkes-Barre by the action of the city councils. The posi*451tion of the relator is that a valid appointment to the office requires the concurrent action of the city councils and the mayor. The title of the defendant depends upon this question. The act of 1806 provided for two street commissioners in the borough of Wilkes-Barre and lodged the power to appoint them in the borough council. The borough, with considerable adjoining territory, was made a city by the act of May 4, 1871, and its municipal government and machinery were completely remodeled. Section 4th of the act of 1871 provides for the first municipal election in the city, and then proceeds to declare that “from and after said election the powers, offices and duties of the burgess, auditors, high constable and council of the borough of Wilkes-Barre, and those of the several officers by them appointed shall cease and expire except as hereinbefore or hereinafter provided.” This included all the borough offices whether filled by election or appointment, and the offices themselves, unless specifically saved by other provisions of the act of 1871, ceased and expired. The two street commissioners went out of office with their fellows, and the positions they vacated, in the language of the act, “ ceased and expired.” With the expiration of the borough offices, those of the new city sprang into life. Such as were filled by the election took up their duties and responsibilities. When the city council was organized it was authorized to appoint all necessary policemen, a city clerk, and a city treasurer. The assessors were to be appointed by the president judge of the judicial district within which the city fell. The aldermen or justices of the peace, the constables and election officers were chosen by the electors. Nothing remained to be provided for except the enforcement of the ordinances and regulations of the city. The 27th section of the city charter provided : “ The power of the corporation shall be vested in the corporate officers designated by the charter, viz., the mayor.and the city council; they shall have power ” to make ordinances, rules and regulations about all subjects of municipal concern. These are treated of in twenty-six sub-sections and relate to laying out, opening, grading, paving and curbing streets ; to the opening of sewers, and many other subjects. In the twenty-second of these sub-sections the. mayor and councils are given the power “ to appoint and remove such officers .... as they may deem necessary to .... en*452force the ordinances and regulations of the city.” The mayor and councils make the ordinances, rules and regulations ; they determine how many officers are necessary to see to their proper enforcement; and they appoint suitable persons to fill .the offices so created. The offices of the borough street commissioners having “ ceased and expired,” the mayor and councils determine whether one such officer is needed in the city, or one in each ward of the city, and having fixed the number and the duties of the offices created, they fill them by the appointment of the persons to serve the city for such term as they may fix, subject to the power of removal which the charter gives them. Neither the mayor nor the councils can make the appointment any more than they could make the ordinances the officers are appointed to enforce.
But it is urged that section ten of the city charter saves the appointment to the councils alone. That section saves the “acts of assembly respecting the borough of Wilkes-Barre, and the ordinances, by-laws, rules and regulations of the same .... except in so far as the same are hereby altered repealed and supplied.” But in reference to all the borough officers, the laws and ordinances of the borough are altered and supplied by the city charter as we have seen, so that this section can afford no help to the respondent. The effect of the charter of 1871 was to put an end to the official term of all borough officers, and to extinguish or abolish the offices. It supplied new offices and provided the methods for filling them. It empowered the mayor and councils to create additional offices and to fill them. In the exercise of this power they have created a single office for the entire city called street commissioner, and the mere fact that the office was created by them is conclusive upon the necessity for their concurrent action in order to fill it. It is needless to add that the city ordinance relied on as an authority for the appointment by the councils alone cannot change the law, or deprive the mayor of the powers which the law gives him, without his consent.
The decree of the court below is reversed and judgment of ouster is now entered against the respondent, with costs.